Citation Nr: 1510830	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for PTSD with depression.

2.  Entitlement to total disability based on individual unemployability (TDIU).
  

REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In January 2015, the Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the January 2015 hearing, the Veteran and his wife testified that his PTSD with depression has worsened since the October 2010 VA examination.  VA treatment records contain conflicting findings.  In January 2013, the dosage of the Veteran's antidepressant was increased.  However, in August 2013, the Veteran's psychiatric disability was noted to have "markedly improved."  Thus, a VA examination and opinion are necessary in order to more accurately reflect the current severity of the Veteran's PTSD with depression.

The outcome of the Veteran's increased rating claim could impact his claim for entitlement to TDIU.  As such, the claims are inextricably intertwined and a Board decision on the TDIU issue at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the TDIU claim must be held in abeyance pending the adjudication of the Veteran's claim for an increased disability rating for his service-connected psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain any treatment records from the VAMC in Fort Wayne, Indiana and Marion, Indiana from August 2013.  All pertinent records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his PTSD with depression.  The claims folder, to include a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's PTSD with depression.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score and an explanation of the significance of the current levels of psychological, social, and occupational functioning that support the score.  The examiner should also comment on the impact of the Veteran's disability upon his social and industrial activities, including what types of employment activities are limited because of this disability and what types of employment, if any, are feasible given his functional impairment.  A rationale should be provided for all opinions expressed in the report.

3. Then, readjudicate the claims on appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


